DETAILED ACTION
Prosecution History
Claims 1-20 were filed.
Claims 1, 11, and 20 have been amended
Claims 1-20 are pending and allowed.

Allowable Subject Matter
 Claims 1-20 are allowed over the prior art of record.
 The following is an examiner’s statement of reasons for allowance:
Penilla et al. U.S. Patent No. 9,348,492 (“Penilla) discloses methods and systems for providing access to specific vehicle controls, functions, environment and applications for guests/passengers of a vehicle via mobile devices of the passengers. One method includes receiving a request to access a vehicle computer of a vehicle using a mobile device of a passenger of the vehicle. The method also includes identifying a seat in the vehicle that is associated with the passenger and providing a user interface to the mobile device. The user interface exposing a plurality of vehicle systems that are interfaced with the vehicle computer.
Liu et al. U.S. Pub. No. 2016/0321566 (“Liu”) teaches a ride-sharing server may receive, from a user, a vehicle-rental request including trip characteristics specifying an origin location, a destination location, and time constraints. The server is further used to identify another user having rental criteria matching that of the vehicle-rental request. The server is further used to send a rent-share request to the user and the other user to rent-share as a joint-rental group; and rent a vehicle to the joint-rental group when the rent-share request is confirmed.

Hotary et al. U.S. Patent No. 8,958,955 (“Hotary”) teaches a system and process to generate a seating solution by obtaining occupant data, calculating body dimensions from the occupant data, and calculating a best-fit body arrangement for an occupant. Occupant data may be obtained in various ways using available computational devices and software or by manually measuring the relevant dimensions on the occupant. A user interface for inputting occupant metrics and/or occupant measurements may be provided in a mobile terminal included in the vehicle or separate from the vehicle, thus giving users increased flexibility while maximizing simplicity and usability for the user or other personnel obtaining the data.
Ricci et al. U.S. Patent No. 9,147,296 (“Ricci”) teaches methods and systems for a complete vehicle ecosystem are provided. Specifically, systems that when taken alone, or together, provide an individual or group of individuals with an intuitive and comfortable vehicular environment. The present disclosure includes a system that provides various outputs based on a user profile and determined context. An output provided by the present disclosure can change a configuration of a vehicle, device, building, and/or a system associated with the user 
However, regarding independent claims 1, 11, and 20, the prior art of record fails to teach or suggest the following claimed subject matter: 
“wherein vehicles of another ride share provider are searched and identified when the preferred ride share provider does not have a vehicle matching the preferred settings;”
Claims 2-10 and 12-19 depend on allowable claims 1 and 11, and are therefore allowable due to their dependency on allowable subject matter. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/O.K.M./            Examiner, Art Unit 3668                                                                                                                                                                                            
/Thomas Ingram/            Primary Examiner, Art Unit 3668